Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, 16-20 in the reply filed on 9/19/22 is acknowledged.  The traversal is on the ground(s) that the office has failed to describe a materially different apparatus and that invention II includes nozzles which correlate to the method of invention I.  Applicant further argues that the office has failed to describe a materially different process for the apparatus of Invention II.
This is not found persuasive because the restriction does set forth a different apparatus.  A detail description of the apparatus is not required in a restriction requirement.  Also, there is nothing in the method claim 1 on nozzles.  The restriction is between process and apparatus which only requires showing of one way distinction.
The requirement is still deemed proper and is therefore made FINAL.  Claims 9-15 are withdrawn from consideration as being directed to non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16-20 arerejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  The steps are not clearly set forth because there is no recitation of active steps in the method.  It is also not clear what the end objective of the method is.  The claim recites the pasty mass is separated into a plurality of mass flows and discharged in portions in discharge direction.  However, the claim also recites “ at the end of each portion, each of the plurality of mass flows is sucked back in a direction opposite to the discharge direction”.  If the flows are sucked back, it is unclear what will be discharged.
In claim 4, it is not clear what is meant by “ the dosing elements are driven by the pasty mass”.
In claim 5, the recitation of “ the feed mechanism” does not have antecedent basis.  It is not clear what feed mechanism the claim is referring to.
Claim 7 is vague and indefinite.  The limitation “ by weight force of the discharged portion”.  It not clear what is encompassed by such step or how is carried with respect to subsequent portions.  The limitation “ a lifting movement of discharge ends” is vague and indefinite because it is not clear what the discharge ends encompass or what they are referring to.
In claim 8, the recitation “ the discharge ends of the filling flow divider” does not have antecedent basis because previous claims do not recite the filling flow divider having discharge ends.  The limitation of “ the ends of individual lines” does not have proper antecedent basis; it is unclear what they are referring to.
Claim 17 has the same problem as claim 1.  If the volume discharged is then sucked back, it is not clear what is being discharged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7,16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman ( 11044917) in view of Belshaw ( 3947178).
For claims 1,5 Feldman discloses a method for portioning pasty masses for food production.  The method comprises the steps of feeding food masses into a filling machine, pumping the masses through a multi-port flow divider which divides the flow of food mass into multiple flows and then discharging the flows.  For claim 2, the mass is passed through sets of nozzles which are the same as the claimed dosing  elements. For claim 3, it is obvious the nozzle is driven by power.  For claim 4, a waterwheel flor divider directs the food mass to paired  sets of nozzles.  The nozzles are in pair; thus, they are coupled to one another.  For claim 7, a powered knife separates the portion on the nozzle on a conveyor.  For claim 18, a servomotor moves the nozzle assemblies.  For claim 19, it is obvious the movement of nozzles is by a drive.  ( see columns 2-4)
Feldman does not disclose sucking back of the portion in opposite direction from the discharge direction as in claim 1, running backward as in claims 2,5, dosing element moving backward during sucking back as in claim 4, the volume sucked back as in claim 6, the volume as in claim 16 and the equation as in claim 17.
Belshaw discloses a method of making filled food product.  Belshaw discloses that after a predetermined  amount of filling material is discharged from ports, the control automatically applies a delay period and then reverses the pump to place a negative pressure on the filling material in the lines to withdraw a portion of the filling material from the discharge ports back into the tubes.  The filling material is pulled back through the discharge ports so that no trails or dribbles of filling material are left between the spot of filling material and the outer surface of the products.  The controls are variable so that either the quantity of filling material injected can be varied or the length of time of negative pressure varies, depending upon the type of product being formed and the viscosity and like characteristics of the filling material.  ( see col 5)
Both Feldman and Belshaw are directed to method of discharging food masses.  It would have been obvious to one skilled in the art to incorporate the mechanism of sucking back of material by applying negative pressure as taught in Belshaw in the Feldman process to obtain the advantage of leaving no trails or dribbles of food mass for the next discharge.  It is obvious that applying the negative pressure will cause a run in a reverse or backward direction from the discharge direction.  It would have been obvious to one skilled in the art to determine the volume sucked back depending on the volume discharged and total volume.  Such mathematical calculation would have been within the skill of one in the art.
Claim(s) 8, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Belshaw as applied to claims 1-7,16-19 above, and further in view of Daburger ( 2012/0240783).
Feldman and Belshaw do not disclose a slotted membrane at end of nozzles.
Daburger discloses hot-beverage machine with valve arrangement.  Daburger discloses the use of slotted membrane configured so that the negative pressure does not suck any fluid or substrate residues from the brewing chamber into the fluid conduit.  ( see paragraph 0026)
It would have been obvious to one skilled in the art to configure the nozzles in Feldman with slotted membrane to control the material being sucked back.  Such usage for the membrane is known in the art as shown in Daburger.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 19, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793